THOMPSON, Presiding Judge,
dissenting.
Appellate review of a judgment modifying custody when the evidence was presented ore tenus is limited to determining whether there was sufficient evidence to support the trial court’s judgment. Cheek v. Dyess, 1 So.3d 1025, 1029 (Ala.Civ.App.2007). After reviewing the record in this case, I believe that there is sufficient evidence to support the trial court’s judgment and that the judgment is not plainly and *523palpably wrong. Therefore, I would affirm the judgment of the trial court.
PITTMAN, J., concurs.